      Case: 1:19-cv-03205 Document #: 1 Filed: 05/12/19 Page 1 of 10 PageID #:1


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


Helen Anemone, Carlos Perez, Veronica         )
Aguirre, Evangelina Martinez, Melisa          )     Case No. 19-cv-3205
Magana, Gabriela Mendoza, Maria de San        )
Juan Cajigas, Maria Ruiz, Divine Igiraneza,   )
Silvia Martinez, Ruth Ali                     )
                                              )
Plaintiffs, on behalf of themselves and       )
Others similarly situated                     )
                                              )
v.                                            )
                                              )
Interstate Management Company, LLC,           )
dba HyattCentric Chicago and Does 1-3,        )
                                              )     Jury demanded
Defendants.                                   )


                                          COMPLAINT

Plaintiffs Helen Anemone, Carlos Perez, Veronica Aguirre, Evangelina Martinez, Melisa
Magana, Gabriela Mendoza, Maria de San Juan Cajigas, Maria Ruiz, Divine Igiraneza, Silvia
Martinez, Ruth Ali, (“Plaintiffs”), through their attorneys, Lopez & Sanchez, LLP for their
Complaint against Interstate Management Company, LLC and Does 1-3, (collectively
“Defendants”), states as follows:

                                       INTRODUCTION

1.     This lawsuit arises under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

(“FLSA”), the Illinois Minimum Wage Law, 820 ILCS § 105/1 et seq. (“IMWL"), and the

Illinois Wage Payment and Collection Act, 820 ILCS § 115/1 et seq. (“IWPCA”), for failure to

pay overtime for all hours worked in excess of forty (40) hours in a workweek, for failing to

provide break periods and for failing to provide lunch or discounting excessive time for lunch

breaks and failure to pay all earned wages for all time worked when due.
       Case: 1:19-cv-03205 Document #: 1 Filed: 05/12/19 Page 2 of 10 PageID #:2


                                 JURISDICTION AND VENUE

2.       This Court has jurisdiction over Plaintiffs’ FLSA claims pursuant to 28 U.S.C. §1331.

Venue is proper in this judicial district as the facts and events giving rise to Plaintiffs’ claims

occurred in this judicial district. This Court has supplemental jurisdiction over Plaintiffs’ state

law claims pursuant to 28 U.S.C. §1367.

                                          THE PARTIES

3. At all relevant times herein, Plaintiffs Helen Anemone, Carlos Perez, Veronica Aguirre,

     Evangelina Martinez, Melisa Magana, Gabriela Mendoza, Maria de San Juan Cajigas, Maria

     Ruiz, Divine Igiraneza, Silvia Martinez, and Ruth Ali resided in and were domiciled within

     this judicial district.

4.       At all relevant times herein, Plaintiffs were employed by Defendants as “employees” as

defined by the FLSA, IMWL, and IWPCA within this judicial district.

5.       At all relevant times herein, Plaintiffs were not exempt from the overtime provisions of

the FLSA, 29 U.S.C. §207, and the IMWL, 820 ILCS 105/1 et seq.

6.       During the course of their employment, Plaintiffs worked for Defendants in their business

performing mostly housekeeping duties at the Hyatt Centric Hotel located at 100 West Monroe

Avenue in Chicago.

7.       At all relevant times herein, Defendants have been “employers” as defined in the FLSA,

29 U.S.C. §203(d) and the IMWL, 820 ILCS 105/3(c).

8.       Defendants have had two or more employees, including Plaintiffs, who handle goods that

moved in interstate commerce.

9.       Defendant Interstate, is a Limited Liability Corporation organized under the laws of the

State of Delaware, which runs the Hyatt Centric hotel at 100 W. Monroe in Chicago and

otherwise conducts business within this judicial district. Defendant Interstate is an “enterprise”


2
      Case: 1:19-cv-03205 Document #: 1 Filed: 05/12/19 Page 3 of 10 PageID #:3


as defined by in Section 3(r)(1) of the FSLA, 29 U.S.C. § 203(r)(1), and is an enterprise engaged

in commerce, or in the production of goods for commerce, within the meaning of Section

3(s)(1)(A).

10.    At all relevant times herein, Defendant Interstate, was Plaintiffs’ “employer” as that term

is defined in the FLSA, 29 U.S.C. 203(d), the IMWL, 820 ILCS 105/3(c), and the IWPCA, 820

ILCS §115/1 et seq.

11.    Defendants Does 1 and 2, were Plaintiffs’ “employer” as that term is defined in the

FLSA, 29 U.S.C. 203(d), the IMWL, 820 ILCS 105/3(c), and the IWPCA, 820 ILCS §115/1 et

seq. were involved in the day to day business operation of Defendant Interstate. Defendants had

the authority to hire and fire persons employed by Defendant Interstate, including Plaintiffs; the

authority to direct and supervise the work of Defendant Interstate employees; the authority to

sign on Defendant Interstate’s checking accounts, including payroll accounts; and the authority

to make decisions regarding employee compensation and capital expenditures.

12.    Plaintiffs worked various schedules from Monday through Sunday, from 8:00 a.m. until

4:30 p.m. for six of seven days per week for a total of 48 scheduled hours.

13.    Plaintiffs have been employed within the last three years from the filing of this lawsuit,

although some have worked there for longer.

14.    During the course of their employment Plaintiffs have been systematically denied the two

15 minute breaks they are entitled to under Illinois law. The work load assigned by Interstate’s

managers was such that they could not take the breaks.

15.    Similarly, Plaintiffs rarely if ever took the half hour lunch break that they were due.

16.    Although required to punch in and out for lunch if they punched out for less than a half

hour, Interstate managers would deduct a full 30 minutes for their lunch.




3
      Case: 1:19-cv-03205 Document #: 1 Filed: 05/12/19 Page 4 of 10 PageID #:4


17.     Plaintiffs could not usually take more than fifteen minutes for lunch as they could not

finish cleaning rooms assigned to clean if they took the full half hour.

18.     Nevertheless, when Plaintiffs customarily did take breaks shorter than a half hour,

Defendants subtracted the full half hour from their time on a daily basis.

19.     Plaintiffs have executed consent to sue letters, which are attached to this complaint as an

exhibit.

                          CLASS AND COLLECTIVE ALLEGATIONS

Fair Labor Standards Act


20.         Pursuant to the Fair Labor Standards Act, 29 U.S.C. §216(b), Counts I and II of this
action are maintained by the named Plaintiffs as an opt-in representative action, for and on behalf
of themselves and other past and present hourly employees similarly situated, who have been or
will in the future be damaged by Defendants’ failure to comply with 29 U.S.C. §201 et. seq. and
§251 et. seq. Count I and II allege a willful violation of the FLSA and seek an additional, third
year of limitations and seek liquidated damages under the Fair Labor Standards Act, Section 260.
Plaintiffs seek to send Notice to all similarly situated employees who have been denied proper
compensation, as required by 29 USC Section 216(b) and supporting case law.

Illinois Minimum Wage Law
21.         Pursuant to the Illinois Minimum Wage Law, 820 ILCS Section 105/1 et seq. Count

III of this action is brought by Plaintiffs to recover unpaid back wages earned on or after the date

three (3) years prior to the filing of this action for all class members who were employed by

Defendants in the State of Illinois.

                                           COUNT I
                 Violation of the Fair Labor Standards Act - Minimum Wages

22.     Plaintiffs incorporate and re-allege paragraphs 1 through 22 of this Complaint as though

fully set forth herein.



4
      Case: 1:19-cv-03205 Document #: 1 Filed: 05/12/19 Page 5 of 10 PageID #:5


23.    This Count arises from Defendants’ violation of the FLSA, 29 U.S.C. §201 et seq., for

their failure to pay all wages to Plaintiffs that they were due.

24.    During the course of Plaintiffs’ employment by Defendant, Plaintiff was not exempt from

the minimum wage provisions of the FLSA, 29 U.S.C. §206.

25.    During the course of Plaintiffs’ employment with Defendant, Plaintiffs were directed by

Defendants to work, and did so work, in excess of forty (40) hours in individual work weeks.

26.    Plaintiff worked for six days a week more than 8 hours per day but were only paid for 8

hours of work.

27.    Plaintiffs were supposedly allowed to take a half hour for lunch, but would be

reprimanded if they were taking “too long.”

28.    When Plaintiffs routinely clocked out for 15 minute for lunch, Defendants deducted a full

half hour from each shift for lunch even though Plaintiffs did not take a full half hour due to their

work load.

29.    Plaintiffs also routinely were denied two fifteen minute breaks to which they were

entitled – the work load made it impossible to take these breaks and finish by the time

management expected them to be done with their assigned rooms.

30.    Pursuant to 29 U.S.C. §206, Plaintiffs were entitled to be compensated at a rate of $10.00

per hour for all time worked less than forty (40) hours from July 1, 2015 – June 30, 2016, at 1

31.    $10.50 for work performed between July 1, 2016 – June 30 , 2017, $11.00 per hour for

work performed after July 1, 2017 and $12.00 per hour for work performed after July 1, 2018.

32.    By failing to allow Plainitffs the two breaks and by deducting more time than Plaintiffs

spent for lunch, Defendants failed to pay Plaintiffs the minimum wage for all time worked

violated the FLSA, 29 U.S.C. § 206.




5
        Case: 1:19-cv-03205 Document #: 1 Filed: 05/12/19 Page 6 of 10 PageID #:6


33.      Defendant willfully violated the FLSA by refusing to pay Plaintiff the minimum wage for

all time worked in individual work weeks.

34.      Plaintiffs are entitled to recover unpaid wages for up to three years prior to the filing of

this suit because Defendants’ willful failure to pay the minimum wage for all hours worked up to

forty (40) hours per week was a willful violation of the FLSA, 29 U.S.C. §206.

      WHEREFORE, Plaintiffs pray for a judgment against Defendants as follows:

         A. A judgment in the amount Plaintiffs’ regular rate for all time Plaintiffs worked up to

         forty (40) hours per week;

         B. Liquidated damages in an amount equal to the amount of unpaid wages for which

         Plaintiffs are found to be due and owing;

         C. Reasonable attorneys’ fees and costs of this action as provided by the FLSA; and

         D. Such other and further relief as this Court deems appropriate and just.




6
      Case: 1:19-cv-03205 Document #: 1 Filed: 05/12/19 Page 7 of 10 PageID #:7


                                          COUNT II
                 Violation of the Fair Labor Standards Act - Overtime Wages

35.     Plaintiffs incorporate and re-allege paragraphs 1 through 35 of this Complaint as though

fully set forth herein.

36.     This Count arises from Defendants’ violation of the FLSA, 29 U.S.C. §201 et seq., for

their failure to pay overtime wages to Plaintiffs at a rate of one and one-half times Plaintiffs’

regular hourly rate of pay for all time worked in excess of forty (40) hours in certain individual

work weeks.

37.     During the course of Plaintiffs’ employment by Defendant, Plaintiffs were not exempt

from the overtime wage provisions of the FLSA, 29 U.S.C. §207.

38.     During the course of Plaintiffs’ employment with Defendant, Plaintiffs were directed by

Defendants to work, and did so work, in excess of forty (40) hours in individual work weeks.

39.     Plaintiff worked for six days a week, more than 8 hours per day, but were only paid for 8

hours of work.

40.     Plaintiffs were supposedly allowed to take a half hour for lunch, but would be

reprimanded if they were taking “too long.”

41.     When Plaintiffs routinely clocked out for 15 minute for lunch, Defendants deducted a full

half hour from each shift for lunch even though Plaintiffs did not take a full half hour due to their

work load.

42.     Plaintiffs also routinely were denied two fifteen minute breaks to which they were

entitled – the work load made it impossible to take these breaks and finish by the time

management expected them to be done with their assigned rooms.

43.     Pursuant to 29 U.S.C. §207, Plaintiffs were entitled to be compensated at a rate of one

and one-half times their regular hourly rate of pay for all time worked in excess of forty (40)

hours in individual work weeks.
7
        Case: 1:19-cv-03205 Document #: 1 Filed: 05/12/19 Page 8 of 10 PageID #:8


44.      Defendants’ failure to pay Plaintiffs overtime wages at a rate of one and one-half times

her hourly rate of pay for all time worked in excess of forty (40) hours per week violated the

FLSA, 29 U.S.C. § 207.

45.      Defendants willfully violated the FLSA by refusing to pay Plaintiffs overtime wages for

all time worked in excess of forty (40) hours in individual work weeks.

46.      Plaintiffs are entitled to recover unpaid wages for up to three years prior to the filing of

this suit because Defendants’ failure to pay overtime wages for hours worked in excess of forty

(40) hours per week was a willful violation of the FLSA, 29 U.S.C. §207.

      WHEREFORE, Plaintiffs pray for a judgment against Defendants as follows:

         A. A judgment in the amount of one and one-half times Plaintiffs’ regular rate for all time

         Plaintiffs worked in excess of forty (40) hours per week;

         B. Liquidated damages in an amount equal to the amount of unpaid wages for which

         Plaintiffs are found to be due and owing;

         C. Reasonable attorneys’ fees and costs of this action as provided by the FLSA; and

         D. Such other and further relief as this Court deems appropriate and just.


                                            COUNT III
                 Violation of the Illinois Minimum Wage Law-Overtime Wages

47.      Plaintiffs reallege and incorporate paragraphs 1-47 as if set forth herein.

48.       This count arises from Defendants’ violation of the IMWL, 820 ILCS 105/1 et seq., for

failure to pay overtime wages to Plaintiffs at a rate of one and one half times their regular hourly

rate of pay for all time worked in excess of forty (40) hours in certain individual work weeks.

49.      During the course of Plaintiffs’ employment by Defendants, Plaintiffs were not exempt

from the overtime wage provisions of the IMWL.




8
      Case: 1:19-cv-03205 Document #: 1 Filed: 05/12/19 Page 9 of 10 PageID #:9


50.    During the course of Plaintiffs’ employment with Defendants, Plaintiffs were directed by

Defendants to work, and did so work, in excess of forty (40) hours in individual work weeks.

51.    Plaintiff worked for six days a week more than 8 hours per day but were only paid for 8

hours of work.

52.    Plaintiffs were supposedly allowed to take a half hour for lunch, but would be

reprimanded if they were taking “too long.”

53.    When Plaintiffs routinely clocked out for 15 minute for lunch, Defendants deducted a full

half hour from each shift for lunch even though Plaintiffs did not take a full half hour due to their

work load.

54.    Plaintiffs also routinely were denied two fifteen minute breaks to which they were

entitled – the work load made it impossible to take these breaks and finish by the time

management expected them to be done with their assigned rooms.

55.    Pursuant to 820 ILCS 105/4(a), Plaintiffs were entitled to be compensated at a rate of one

and one-half times her regular hourly rate of pay for all time worked in excess of forty (40) hours

in individual work weeks.

56.    Defendants did not compensate Plaintiffs at the rate of one and one half time their regular

hourly rate of pay for all time worked in excess of forty (40) hours in individual work weeks.

57.    Defendants’ failure to pay Plaintiffs overtime wages at a rate of one and one-half times

their regular hourly rate of pay for all time worked in excess of forty (40) hours in individual

work weeks violated the maximum hour provisions of the IMWL, 820 ILCS 105/4(a).

58.    Pursuant to 820 ILCS 105/12(a), Plaintiffs are entitled to recover unpaid wages for three

(3) years prior to the filing of this suit, plus damages in the amount of two percent (2%) per

month of the amount of underpayment.

       WHEREFORE, Plaintiffs pray for a judgment against Defendants as follows:


9
     Case: 1:19-cv-03205 Document #: 1 Filed: 05/12/19 Page 10 of 10 PageID #:10


       A. A judgment in the amount of all back wages due as provided by the IMWL;

       B. Prejudgment interest on the back wages in accordance with 815 ILCS 205/2 and

       punitive damages pursuant to the formula set forth in 820 ILCS 105/12(a);

       C. Reasonable attorneys’ fees and costs of this action as provided by the IMWL; and

       D. Such other and further relief as this Court deems appropriate and just.



                                    Respectfully submitted,

                                      /s/ Jorge Sanchez
                                   One of Plaintiff’s attorneys


Jorge Sanchez
Baldemar Lopez
Lopez & Sanchez LLP
77 W. Washington St., Suite 1313
Chicago, IL 60602
(312) 420-6784


Dated: May 12, 2019




10
